         Case: 4:21-cv-00081-JMV Doc #: 9 Filed: 09/01/21 1 of 1 PageID #: 23




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

WILLIE GILBERT                                                                         PLAINTIFF

v.                                                                             No. 4:21CV81-JMV

MISSISSIPPI DEPARTMENT
OF CORRECTIONS, ET AL.                                                             DEFENDANTS

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On July 26, 2021, the court

entered an order requiring the plaintiff to pay the full filing fee in this case within 21 days. The

court cautioned the plaintiff that failure to comply with the order would result in the dismissal of

this case without prejudice. Despite this warning, the plaintiff has failed to comply with the

court’s order, and the deadline for compliance passed on August 16, 2021. This case is

therefore DISMISSED without prejudice for failure to prosecute and for failure to comply with

an order of the court under FED. R. CIV. P. 41(b).

       SO ORDERED, this, the 1st day of September, 2021.


                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
